
	
		II
		109th CONGRESS
		2d Session
		S. 4079
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Hatch (for himself,
			 Mr. Allard, Ms.
			 Cantwell, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Safety of Dams Act of 1978 to
		  authorize improvements for the security of dams and other facilities, and for
		  other purposes.
	
	
		1.Additional authorization for
			 improvements to site securityThe Reclamation Safety of Dams Act of 1978
			 is amended—
			(1)in
			 section 2 (43 U.S.C. 506), by inserting “and site security” after “structural
			 safety”;
			(2)in
			 section 3 (43 U.S.C. 507), by inserting “and site security” after “dam safety”;
			 and
			(3)in section 4 (43 U.S.C. 508)—
				(A)in subsection (c)—
					(i)in the matter preceding paragraph (1), by
			 inserting after safety purposes the following: “and all costs
			 incurred for building and site security activities (including facility
			 fortifications, operation, maintenance and replacement of the fortifications,
			 and guards and patrols, as identified in the Bureau of Reclamation’s Report to
			 Congress dated February 2006)”;
					(ii)by inserting after paragraph (2) the
			 following:
						
							(3)In the case of the
				Central Valley Project of California—
								(A)the Secretary
				shall collect dam safety and site security costs allocated to irrigation and
				municipal and industrial water service exclusively through inclusion of the
				costs in the operation and maintenance rates, capital water rates, or a
				combination of operation and maintenance rates and capital water rates;
				and
								(B)dam safety and
				site security costs allocated to irrigation and municipal and industrial water
				service shall not be segregated from other project operation, maintenance, or
				capital costs for separate allocation or
				repayment.
								;
				and
					(iii)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
					(B)in subsection
			 (e)—
					(i)in
			 paragraph (1), by inserting “or site security measure” after “modification”;
			 and
					(ii)in
			 paragraph (2), by inserting “or site security measure” after
			 “modification”.
					2.ReportsThe Reclamation Safety of Dams Act of 1978
			 is amended—
			(1)in section 5 (43
			 U.S.C. 509)—
				(A)in the first
			 sentence—
					(i)by
			 striking There are hereby and inserting the following:
						
							(a)In
				generalThere are
							;
				and
					(ii)by
			 striking Act: and inserting Act.;
					(B)in the
			 proviso—
					(i)by
			 striking Provided, That no funds and inserting
			 the following:
						
							(b)Limitation
								(1)In
				generalNo funds
								;
				
					(ii)by
			 inserting after under authority of this Act the following:
			 , the cause of which results from new hydrologic or seismic data or
			 changes in the state-of-the-art criteria determined to be necessary for site
			 security or structural safety purposes,; and
					(iii)by striking
			 The report required to be submitted by this section and
			 inserting the following:
						
							(2)ReportThe
				report required under paragraph (1)
							;
				and
					(C)by adding at the
			 end the following:
					
						(c)Annual
				report
							(1)In
				generalThe Secretary shall
				submit to the Committee on Resources of the House of Representatives and the
				Committee Energy and Natural Resources of the Senate an annual report on
				building and site security measures carried out under this Act during the
				applicable fiscal year.
							(2)ComponentsThe report required under paragraph (1)
				shall include—
								(A)a summary of
				Federal and non-Federal expenditures for the fiscal year; and
								(B)information relating to a 5-year plan for
				building and site security measures carried out under this Act, which shall
				provide pre- and post-September 11, 2001, costs for the building and site
				security measures.
								;
				and
				(2)in
			 section 5A (43 U.S.C. 509a)—
				(A)in subsection
			 (c)—
					(i)in
			 paragraph (1), by striking under section 5 and inserting
			 under section 5(b); and
					(ii)in
			 paragraph (3)—
						(I)by striking
			 The response and inserting If a modification is the
			 result of new hydrologic or seismic data or changes in the state-of-the-art
			 criteria determined to be necessary for structural safety purposes, the
			 response; and
						(II)by striking
			 by section 5 and inserting under section
			 5(b);
						(B)in subsection (d),
			 by inserting site before security; and
				(C)by inserting “or site security measure”
			 after “modification” each place it appears.
				
